Exhibit 10.4

DaVita Inc.

Non-Management Director Compensation Philosophy and Plan

Non-Management Director Compensation Philosophy

DaVita Inc.’s (the “Company”) non-management director compensation philosophy is
as follows:

 

  •  

To pay differentially higher compensation for higher levels of work,
responsibility and performance.

 

  •  

To provide a compensation structure that will attract highly competent
candidates for Board service.

 

  •  

To provide a significant portion of compensation in the form of stock-based
awards to align non-management director compensation with increases in long-term
shareholder value.

Stock-Based Compensation

New Directors. Each new non-management director shall be granted stock-settled
stock appreciation rights on a base number of 15,000 shares of common stock of
the Company upon appointment to the Board, priced at the closing price on the
grant date, vesting 25% per year beginning on the first anniversary of the grant
date and expiring five years after the grant date. The Board shall be permitted
to issue stock options in lieu of stock-settled stock appreciation rights in its
discretion.

Annual Grant. Each non-management director shall be granted stock-settled stock
appreciation rights on a base number of 12,000 shares of common stock of the
Company for total service on the Board in such capacity of at least one year,
granted on, and priced as of the close of market on, the date of the Company’s
annual stockholder meeting, vesting 100% on the one year anniversary of the
grant date and expiring five years after date of grant. This award shall not be
available for service of less than one year. The Board shall be permitted to
issue stock options in lieu of stock-settled stock appreciation rights in its
discretion.

Additional Annual Grant to Lead Independent Director and Primary Committee
Chairs. Each of the Lead Independent Director and the Chairs of the Audit,
Compensation and Compliance Committees (the “Primary Committee”) shall be
granted additional stock-settled stock appreciation rights on a base number of
6,000 shares of common stock of the Company for total service in such capacity
of at least one year, or the pro rata equivalent for service of less than a
year, granted on, and priced as of the close of market on, the date of the
Company’s annual stockholder meeting, vesting 100% on the one year anniversary
of the grant date and expiring five years after the grant date. Vesting shall
continue so long as the non-management director continues to serve on the Board
regardless



--------------------------------------------------------------------------------

of continued service as the Lead Independent Director or as a Primary Committee
Chair. Notwithstanding the foregoing, if the Lead Independent Director also
serves as the Chair of a Primary Committee, the Lead Independent Director will
only receive an aggregate award of stock-settled stock appreciation rights of
6,000 shares or the applicable pro rata equivalent, unless the Compensation
Committee determines otherwise. The Board shall be permitted to issue stock
options in lieu of stock-settled stock appreciation rights in its discretion.

Each of the Lead Independent Director and the Chairs of the Audit, Compensation
and Compliance Committees shall also be granted 1,500 deferred stock units, or
the pro rata equivalent for service of less than a year, on the date of the
Company’s annual stockholder meeting under which share receipt shall be
automatically deferred for one year. If the Lead Independent Director also
serves as the Chair of a Primary Committee, the Lead Independent Director will
receive a total grant of 1,500 deferred stock units or the applicable pro rata
equivalent, unless the Compensation Committee determines otherwise.

Annual Retainers

Annual Retainer. Each non-management director shall receive an annual retainer
of $24,000 per year paid quarterly in arrears to be paid, half in cash and half
in deferred stock units under which share receipt shall be automatically
deferred for one year.

Lead Independent Director and Primary Committee Chairs Retainer. Each of the
Chairs of the Audit, Compensation and Compliance Committees shall receive an
additional $20,000 per year paid quarterly in arrears, half in cash and half in
deferred stock units under which share receipt shall be automatically deferred
for one year. The Lead Independent Director shall receive an additional $20,000
per year paid quarterly in arrears, half in cash and half in deferred stock
units under which share receipt shall be automatically deferred for one year. If
the Lead Independent Director also serves as the Chair of a Primary Committee,
the Lead Independent Director will receive a total additional retainer of
$20,000, or the applicable pro rata equivalent, unless the Compensation
Committee determines otherwise.

Meeting Fees

Board Meetings. Each non-management director shall be paid $8,000 per in person
meeting of the Board to be paid in the form of common stock of the Company. The
number of such shares to be granted shall be the nearest whole number of shares
determined by dividing the meeting fee by the closing market price of the
Company’s common stock as of the last day of the applicable Board meeting.

 

2



--------------------------------------------------------------------------------

Telephonic Board Meetings. Non-management directors shall be paid $2,000 in cash
per telephonic meeting of the Board longer than 1 1/2 hours.

Committee Meetings. Each Committee member shall receive $4,000 per in person
committee meeting (except $4,500 for Chairs of Clinical Performance Committee
and Public Policy Committee and $2,500 for other members of Clinical Performance
Committee and Public Policy Committee) to be paid in the form of common stock of
the Company. The number of such shares to be granted shall be the nearest whole
number of shares determined by dividing the meeting fee by the closing market
price of the Company’s common stock as of the date of the applicable Committee
meeting.

Telephonic Committee Meetings. Each Committee member shall receive $2,000 in
cash per telephonic Committee meeting longer than one hour (except $2,500 for
Chairs of Clinical Performance Committee and Public Policy Committee and $1,500
for other members of Clinical Performance Committee and Public Policy
Committee). Each member of the Audit Committee shall receive $2,000 in cash per
telephonic meeting of the Audit Committee related to quarterly earnings
releases.

Nominating and Governance Committee. No Committee meeting fees are earned for
Nominating and Governance Committee meetings held on regular Board meeting
dates.

Expense Reimbursement and Per Diem Compensation

Expense Reimbursement. Each non-management board member shall be reimbursed for
his or her reasonable out-of-pocket business expenses incurred in connection
with attending meetings of the Board of Directors or its Committees or in
connection with other Board related business.

Per Diem Compensation. Each non-management board member shall be compensated on
a “per diem” basis at a rate of $4,000 in cash per day for significant time
spent outside of Board or Committee meetings or for meetings or activities
outside the scope of normal board duties, including director training, meeting
with Company management or external auditors, interviewing director candidates
or other activities deemed necessary by the Chairman of the Board or the Lead
Independent Director. The “per diem” rate is paid on a pro rata basis for
activities that do not require a full day of service.

 

3